Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status
Claims 1, 3-13, 15-17, 19-21 have been examined. Claims 1, 3-8, 10-11, 13, 15-17, 19-21 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-13, 15-17, 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 13, 17 recites” determining whether local data is associated with a shared patient registered with other local servers that are connected to the cloud server”. However, the claim does not specify any information of how to share data for the patient registered with other local server. Therefore, the claims render indefinite. 
Claims 1, 13, 17 recite” determining whether local data is associated with a shared patient…” The term "whether" in claim 6 is a relative term which renders the 

Claim 6 recites “the common patient ID indicates that whether a patient is shared between two or more healthcare facilities.” The term "whether" in claim 6 is a relative term which renders the claim indefinite.  The term "whether" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites “…the local server is allowed to update…” The term "allowed" in claim 6 is a relative term which renders the claim indefinite.  The term "allowed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 21 recites “allowing always the local server…” The term "allowing always" in claim 6 is a relative term which renders the claim indefinite.  The term "allowing always" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed towards a method to prevent conflict during synchronization of medical data between a cloud repository on a cloud server and a local repository on a local server, the method comprising:
detecting to a loss of connection between the local server and the cloud server, 
accessing the local repository, and blocking access to the cloud repository;  
determining whether local data is associated with a shared patient registered with other local servers that are connected to the cloud server; and  
preventing the local server from updating or detecting the local data after determining that the local data is associated with the shared patient, while allowing the other local servers to update or delete any remote data that is stored in the cloud repository and that corresponds to the local data;  
detecting that the connection between the local server and the cloud server is established; 
after detecting that the connection between the local server and the cloud server is established,
 receiving, from the cloud repository, remote data sent from other local servers to the cloud repository;
 replacing local data with the remote data when the remote data updates the local data; and 

detecting that the connection between the local server and the cloud server was lost and reestablished; 
after detecting the connection between the local server and the cloud server was lost and is restored, 
receiving remote data that was updated while the connection was lost; 
replacing local data with the remote data when the remote data updates the local data; and 
storing the remote data in the local repository as new local data when the remote data does not update any of local data in the local repository; and 
sending any local data on the local repository that was updated or added while the connection was lost to the cloud repository. 
The closest prior art relates to Vibhor et al. (US. 20140201144A1 hereinafter Vibhor). Vibhor discloses a data synchronization management system is disclosed in which files (and/or other data) are synchronized among two or more client computing devices in connection with a backup of those files. Synchronization polices specify files to be synchronized based on selected criteria including file data, metadata, and location information. In general, files are initially copied from a primary client computing device to secondary storage. However, Vibhor does not disclose after detecting that the connection between the local server and the cloud server is established, receiving, from the cloud repository, remote data sent from other local servers to the cloud repository



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)272-9437.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686